  LAURA CURRAN                                                           JARED A. KASSCHAU
  County Executive                                                          County Attorney




                                     COUNTY OF NASSAU
                               OFFICE OF THE COUNTY ATTORNEY




                                                            August 28, 2020
Via ECF
Hon. Steven Tiscione
United States District Court
225 Cadman Plaza East
Brooklyn, New York

                                Re: Robert Besedin v. County of Nassau
                                    18-CV-00819 (KAM)(ST)

Dear Magistrate Judge Tiscione:

       This office represents defendants, Nassau County, the Nassau County Police
Department, and Nassau County Police Officers Stephen Beckwith and John Montovani in the
above-referenced action. Pursuant to the Court’s directive, the parties file this letter to apprise
the Court of the status of the action.

        After a full review of the facts and medical records, the County Attorney has
authorized me to offer $225,000 to settle the case, inclusive of attorney’s fees. I conveyed
this offer to plaintiff’s attorney this week, and the offer was rejected. Plaintiff’s attorney has
not made a counteroffer as of this writing. In light of the current status, the parties are not
adverse to having one further settlement conference with Your Honor, if the Court is willing
to conduct such a session.

       Thank you for your attention in this matter.

                                                              Respectfully submitted,

                                                              /s/ Ralph J. Reissman
                                                              RALPH J. REISSMAN
                                                              Deputy County Attorney
cc: (Via ECF)
Law Offices of Frederick K. Brewington
Attorneys for Plaintiff




                    ONE WEST STREET – MINEOLA, NEW YORK 11501-4820
                            516-571-3056, FAX 516-571-6684, 6604
